        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 1 of 37




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 LARRY KLAYMAN,

            Plaintiff,

 v.                                              Civil Action No. 21-409 (ABJ)

 ANNA BLACKBURNE-RIGSBY, et al.,

            Defendants.


                  MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF DEFENDANTS’
          MOTION TO DISMISS PLAINTIFF’S COMPLAINT AND
  OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

                                  INTRODUCTION

      The D.C. Board on Professional Responsibility (Board) recommended to the

D.C. Court of Appeals (DCCA) that plaintiff Larry Klayman be suspended from

practicing law in the District of Columbia for 18 months because of multiple ethical

violations, and that he prove his fitness to practice before reinstatement. Because the

Board recommended that plaintiff prove his fitness, under Section 9(g) of D.C. Bar

Rule XI, the DCCA was required to suspend plaintiff pending resolution of the

disciplinary proceeding against him, absent a showing that he has a substantial

likelihood of success on the merits. The DCCA concluded that plaintiff had failed to

make the required showing and suspended him pending final action on January 7,

2021. The DCCA subsequently rejected plaintiff’s constitutional challenges to the

interim suspension. Plaintiff now asks this Court to effectively overrule the DCCA’s
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 2 of 37




decisions. Plaintiff’s claims should be dismissed with prejudice.

       First, defendants have absolute judicial immunity from claims concerning

their official acts. Second, this Court should abstain under Younger v. Harris, 401

U.S. 37 (1971) from hearing plaintiff’s claims against ongoing attorney disciplinary

proceedings. Third, plaintiff fails to allege a violation of his due process rights in

Claims 1 and 2 because he received notice and a full opportunity to be heard before

his license was suspended. Fourth, plaintiff fails to allege a violation of his equal

protection rights in Claim 3 because he does not allege that he was treated differently

than other similarly situated attorneys. Fifth, plaintiff fails to allege a violation of his

First Amendment rights in Claim 4 because the DCCA’s power to license attorneys

and determine fitness to practice law does not implicate protected speech. Sixth,

plaintiff’s alleged violation of the Sixth Amendment in Claim 5 should be dismissed

because he has failed to allege an injury-in-fact and because no right to counsel exists

in civil proceedings. Finally, plaintiff’s motion for a preliminary injunction should be

denied because he has not established a substantial likelihood of success on the

merits, that he will suffer irreparable harm absent an injunction, or that the balance

of equities and public interest favor overruling the DCCA’s decisions and interfering

with attorney disciplinary proceedings.

                                    BACKGROUND

I.     Attorney Disciplinary Proceedings in the District

       The DCCA is authorized “to make such rules as it deems proper respecting the

examination, qualification, and admission of persons to membership in its bar, and



                                             2
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 3 of 37




their censure, suspension, and expulsion.” D.C. Code § 11-2501(a). To accomplish this,

the DCCA established the Board on Professional Responsibility, which has the power

and duty to “consider and investigate any alleged ground for discipline ... called to its

attention ... .” See D.C. Bar R. XI, §§ 4(a), (e). All attorney disciplinary proceedings

begin with an investigation into alleged misconduct by Disciplinary Counsel. Id.

§ 8(a). Disciplinary Counsel is appointed by the Board and charged with investigating

alleged attorney misconduct and prosecuting all disciplinary proceedings. Id. §§ 4(e),

6(a). “Upon conclusion of an investigation, Disciplinary Counsel may ... dismiss the

complaint, informally admonish the attorney under investigation, or institute formal

charges ... or enter into a diversion agreement.” Id. § 8(b). To initiate formal

disciplinary proceedings, Disciplinary Counsel must file a petition under oath that is

“sufficiently clear and specific to inform the attorney of the alleged misconduct.” Id.

§ 8(c). The petition is served on the attorney and the Clerk of the Court. Id. The

attorney then has 20 days to file an answer to the petition. Id. § 8(e).

      Upon receipt of the petition, a hearing is scheduled and the matter is assigned

to a Hearing Committee. Id. § 8(c). A Hearing Committee—“consisting of two

members of the Bar and one person who is not a lawyer”—has the power and duty to

“conduct hearings on formal charges of misconduct” and “submit their findings and

recommendations” to the Board. D.C. Bar R. XI, § 5(c). Prior to the hearing, the

attorney has “the right to reasonable discovery.” Id. § 8(g). A prehearing conference

is held to “obtain[] admissions or otherwise narrow the issues presented by the

pleadings.” Id. § 8(h). At the hearing, the attorney “ha[s] the right to be represented



                                           3
         Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 4 of 37




by counsel, to cross-examine witnesses, and to present evidence in defense or

mitigation of the charges.” Id. § 8(d). After the conclusion of the hearing, the Hearing

Committee must “submit to the Board a report containing its findings and

recommendation, together with a record of its proceedings and the briefs of the

parties.” Id. § 9(a).

       After the Board receives the Hearing Committee report, parties may file

exceptions. Id. § 9(b). If no exceptions are filed, the Board “decide[s] the matter on the

basis of the Hearing Committee record.” Id. If exceptions are filed, the parties submit

additional briefs and the Board holds oral arguments. Id. After oral arguments, the

Board must “either adopt[] or modif[y] the recommendation of the Hearing

Committee, remand the case to the Hearing Committee for further proceedings, direct

Disciplinary Counsel to issue an informal admonition, or dismiss the petition.” Id.

§ 9(c). If the Board adopts or modifies the recommendation of the Hearing Committee,

the Board must produce a report containing its findings and recommendations. Id.

§ 9(d). The Board’s report and entire record are then submitted to the DCCA. Id.

       The discipline proposed by the Board determines whether the attorney is

suspended pending his appeal to the DCCA. If the Board recommends “disbarment,

suspension requiring proof of fitness as a condition of reinstatement, or suspension

of one year or more without a fitness requirement,” then the Court “shall order the

attorney to show cause within thirty days why the Court should not enter an order of

suspension pending final action on the Board’s recommendation.” Id. “To prevent

suspension under this subsection, the attorney shall have the burden of



                                            4
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 5 of 37




demonstrating a substantial likelihood of success with respect to the exceptions the

attorney has taken to the Board’s report.” D.C. Bar R. XI, § 9(g).

      If the attorney fails to establish a substantial likelihood of success, then the

interim discipline imposed by the DCCA depends on whether “the Board has

recommended disbarment or suspension requiring proof of fitness to practice law as

a condition of reinstatement.” Id. If it has, then “the Court shall enter an order

suspending the attorney from the practice of law in the District of Columbia.” Id.

§ 9(g)(2)(a) (emphasis added). “If the Board has recommended suspension of one year

or more without requiring proof of fitness as a condition of reinstatement, the Court

shall enter an order imposing the discipline recommended by the Board.” Id.

§ 9(g)(2)(b). On the merits, the DCCA “shall accept the findings of fact made by the

Board unless they are unsupported by substantial evidence of record, and shall adopt

the recommended disposition of the Board unless to do so would foster a tendency

toward inconsistent dispositions for comparable conduct or would otherwise be

unwarranted.” Id. § 9(h)(1).

II.   Plaintiff’s Disciplinary Proceeding

      In November 2009, plaintiff met Elham Sataki, an Iranian woman who was

then working at Voice of America (VOA). Report and Recommendation of the Board

on Professional Responsibility, In the Matter of Larry E. Klayman, Board Dkt. No.

17-BD-063, at 6 (Oct. 2, 2020) (Board Report). 1 Ms. Sataki informed plaintiff that she



1      Available at:
https://www.dcbar.org/ServeFile/GetDisciplinaryActionFile?fileName=LarryEKlaym
an17BD063.pdf (last visited Apr. 6, 2021).
                                            5
          Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 6 of 37




had been sexually harassed by a colleague at VOA. Id. Plaintiff agreed to represent

Ms. Sataki in her sexual harassment case. Board Report at 6. The disciplinary

proceeding discussed in plaintiff’s Complaint relates to his representation of Ms.

Sataki.

       On approximately November 2, 2010, Ms. Sataki filed a disciplinary complaint

with the D.C. Bar over plaintiff’s representation of her. Report and Recommendation

of the Ad Hoc Hearing Committee, In the Matter of Larry E. Klayman, Board Dkt.

No. 17-BD-063, ¶ 84 (July 24, 2019) (Hearing Committee Report). 2 On July 20, 2017,

Disciplinary Counsel filed its Specification of Charges against plaintiff based on Ms.

Sataki’s complaint. Hearing Committee Report at 2. 3 Plaintiff was charged with

multiple violations of the D.C. Rules of Professional Conduct, including Rules 1.2(a),

1.4(b), 1.5(b), 1.5(c), 1.6(a)(1), 1.6(a)(3), 1.7(b)(4), 1.16(a)(3), and 8.4(c). Id.

       The Hearing Committee issued its report on July 24, 2019, unanimously

recommending that “the Board conclude that Disciplinary Counsel has established

by clear and convincing evidence that Respondent violated one or more of Rules

1.2(a), 1.4(b), 1.5(b), 1.5(c), 1.6(a)(1), 1.6(a)(3), 1.7(b)(4), and 1.16(a)(3) in a total of at

least fourteen instances or sets of circumstances.” Id. at 2. The Hearing Committee

found that Disciplinary Counsel did not prove a violation of Rule 8.4(c). Id. n.1. As a




2      Available at:
https://www.dcbar.org/ServeFile/GetDisciplinaryActionFile?fileName=HCLarryEKl
ayman02811.pdf (last visited Apr. 6, 2021).

3     Neither the Hearing Committee Report nor the Board Report address the delay
between the filing of Ms. Sataki’s complaint and the filing of charges.
                                               6
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 7 of 37




sanction, the Hearing Committee recommended that plaintiff be suspended from the

practice of law for 33 months and that his readmission be conditioned on his

establishing that he is fit to resume the practice of law. Hearing Committee Report

at 2. The Hearing Committee also discussed in detail the process that was afforded

to plaintiff before the Hearing Committee, id. at 3, as demonstrated in part by the

many submissions that plaintiff made to the Hearing Committee concerning his case,

see id. at 167–81.

      The Board issued its report on October 2, 2020, agreeing with the Hearing

Committee that plaintiff had violated Rules 1.2(a), 1.4(b), 1.5(b), 1.5(c), 1.6(a)(1),

1.6(a)(3), 1.7(b)(4), and 1.16(a)(3). Board Report at 3. The Board, however, agreed

with plaintiff that a 33-month suspension was not consistent with prior disciplinary

cases and recommended an 18-month suspension. Id. at 30–31. The Board also

required plaintiff to prove his fitness before being reinstated. Id. On October 13,

plaintiff filed exceptions to the Board’s Report with the DCCA. Resp’t’s Exceptions to

the Report and Recommendation of the Board (Oct. 13, 2020) (attached as Ex. 1).

Because the Board recommended a suspension of more than 12 months and a proof-

of-fitness requirement, Section 9(g) was triggered, and on October 19, the DCCA

ordered plaintiff to show cause as to why he should not be suspended pending final

resolution. Order to Show Cause (Oct. 19, 2020) (attached as Ex. 2). Plaintiff

responded to the show cause order on November 30 and December 7. Resp’t’s Resp.

to Ct.’s Order to Show Cause (Nov. 30, 2020); Resp’t’s Supplement to Resp. to Ct.’s




                                          7
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 8 of 37




Order to Show Cause (Dec. 7, 2020) (attached as Exs. 3 and 4). 4 Plaintiff argued in

part that the interim suspension would violate his constitutional rights. See

November 30 Response to Show Cause Order at 31–32; December 7 Supplement to

Response to Show Cause Order at 7–8.

      On January 7, 2021, the DCCA suspended plaintiff pending final resolution

under Section 9(g). Order Suspending Resp’t Pending Final Disposition (Jan. 7, 2021)

(January 7 Order) (attached as Ex. 5). Plaintiff moved to vacate the January 7 Order,

arguing again that it violated his constitutional rights. Resp’t’s Emergency Mot. to

Vacate Order of January 8, 2021 (Jan. 11, 2021) (attached as Ex. 6). The DCCA denied

his motion. Order Den. Mot. to Vacate (Jan. 21, 2021) (attached as Ex. 7). Plaintiff

also attempted to petition the DCCA for rehearing en banc of the January 7 Order,

but his filing was not accepted. Compl. ¶¶ 29–32. Plaintiff filed his opening brief

before the DCCA on February 8, 2021, and he again argued that the interim

suspension (as well as the proceeding itself) violated his constitutional rights. See

Initial Br. of Resp’t at 22–27 (Feb. 8, 2021) (attached as Ex. 8). The disciplinary

proceeding remains pending before the DCCA. See In re Larry E. Klayman, Board

Dkt. No. 17-BD-063.




4       Ms. Melissa Isaak was identified in the signature block of plaintiff’s November
30 filing as his counsel, see Ex. 3, and Ms. Isaak signed plaintiff’s December 7 filing,
see Ex. 4, even though her application to be admitted pro hac vice was still pending.
DCCA Rule 49 provides that “[a] person may provide legal services in or reasonably
related to a pending or potential proceeding in a court of the District of Columbia, if
the person has been or reasonably expects to be admitted pro hac vice.” DCCA Rule
49(c)(7). Plaintiff does not allege that Ms. Isaak had any reason to expect that her
application would not be granted.
                                           8
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 9 of 37




III.   This Lawsuit

       On February 17, 2021, plaintiff filed this lawsuit against the thirteen judges

of the DCCA and the Clerk of the DCCA, Julio Castillo. Compl. [1]. Plaintiff

concurrently filed a motion for a preliminary injunction [2]. Plaintiff alleges in the

Complaint that the January 7 Order violates his due process rights because it did not

include findings of fact and conclusions of law and because he was not permitted to

petition for a rehearing en banc, Compl. ¶¶ 39–48 (Claims 1 and 2); violates his equal

protection rights because it demonstrates bias towards “a Muslim woman of color”

over “a Caucasian, white Jewish male,” Compl. ¶¶ 49–53 (Claim 3); and violates his

First Amendment rights because it “prevents him from engaging in free speech and

advocacy as an attorney,” id. ¶¶ 54–58 (Claim 4). Unrelated to the January 7 Order,

plaintiff alleges that the purported delay in approving his counsel’s application to be

admitted to the DCCA pro hac vice violated his right to counsel under the Sixth

Amendment. Id. ¶¶ 59–63 (Claim 5). Plaintiff requests that the Court declare the

January 7 Order unconstitutional and enjoin its enforcement. Compl. at 14.

       On February 24, 2021, the Court ordered that plaintiff should show cause as

to why his claims are not barred by the doctrine of judicial immunity. Minute Order

(Feb. 24, 2021). Plaintiff responded on March 3, 2021 [10]. The Court set April 6, 2021

as defendants’ deadline to file a consolidated response to the Complaint and motion

for preliminary injunction. Minute Order (Mar. 16, 2021).




                                          9
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 10 of 37




                                LEGAL STANDARD

I.    Motion to Dismiss

      A case must be dismissed when a party fails to set forth “a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although well pleaded

factual allegations must be taken as true, a plaintiff must offer “more than labels and

conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly,

550 U.S. at 555; see Jackson v. District of Columbia, 826 F. Supp. 2d 109, 120 (D.D.C.

2011). Courts need not accept as true conclusory “assertions devoid of further factual

enhancement,” Iqbal, 556 U.S. at 679, and “need not … accept inferences drawn by a

plaintiff if such inferences are unsupported by the facts set out in the complaint.”

Nurriddin v. Bolden, 818 F.3d 751, 756 (D.C. Cir. 2016) (alterations adopted)

(internal quotation marks omitted).

      In evaluating a motion under Rule 12(b)(6), the Court “may consider … the

facts alleged in the complaint, any documents either attached to or incorporated in

the complaint, and matters of which [the Court] may take judicial notice.” EEOC v.

St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997); Laughlin v.

Holder, 923 F. Supp. 2d 204, 209 (D.D.C. 2013).




                                          10
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 11 of 37




II.   Preliminary Injunction

      A preliminary injunction “is ‘an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.’” Sherley v.

Sebelius, 644 F.3d 388, 393 (D.C. Cir. 2011) (quoting Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008)). “The primary purpose of a preliminary injunction is to

preserve the object of the controversy in its then existing condition—to preserve the

status quo.” Aamer v. Obama, 742 F.3d 1023, 1043 (D.C. Cir. 2014) (internal

quotation marks omitted). “A plaintiff seeking a preliminary injunction must

establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips

in his favor, and that an injunction is in the public interest.” Winter, 555 U.S. at 20

(emphasis added). The last two factors merge when the government opposes an

injunction. Nken v. Holder, 556 U.S. 418, 435 (2009). A plaintiff bears the burden of

proving all four prongs of the standard before relief can be granted. Davis v. Pension

Benefit Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009).

                                     ARGUMENT

I.    Defendants Have Absolute Judicial Immunity from Plaintiff’s Claims for
      Equitable Relief.

      According to plaintiff, he “seeks only injunctive and declaratory relief against

Defendants, not monetary damages.” Pl.’s Resp. to Show Cause Order at 8. Plaintiff

then acknowledges that 42 U.S.C. § 1983 (Section 1983) expressly provides that “in

any action brought against a judicial officer for an act or omission taken in such

officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

                                          11
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 12 of 37




decree was violated or declaratory relief was unavailable.” Id. (quoting Section 1983). 5

Although plaintiff argues that the ban on injunctive relief under Section 1983 is

somehow inapplicable to the District because of the Court’s decision in Smith v.

Scalia, 44 F. Supp. 3d 28 (D.D.C. 2014), see Pl.’s Resp. to Show Cause Order at 10, he

fails to distinguish between common law and statutory judicial immunity. See Moten

v. Hatch, Civil Action No. 11-1556, 2011 WL 3847437, at *1 (D.D.C. Aug. 30, 2011)

(“Although judicial immunity is not a bar to prospective injunctive relief against a

judicial officer acting in her judicial capacity, Pulliam v. Allen, 466 U.S. 522, 541–42

[1984], by statute injunctive relief cannot be granted as to defendants [Judge] Collins

and [Judge] Ishii. See 42 U.S.C. § 1983.”).



5      In considering judicial immunity as a basis for dismissal, courts have not been
consistent in analyzing it under Rule 12(b)(1) or Rule 12(b)(6). See Morrison v.
Walker, Civil Action No. 13-327, 2014 WL 11543592, at *2 (E.D. Tex. Jan. 2, 2014)
(“There is no clear guidance whether this court should decide the motion to dismiss
as it relates to judicial immunity under either Rule 12(b)(1) or 12(b)(6). Courts have
analyzed motions to dismiss raising judicial immunity under either, and sometimes
both.”). However, defendants acknowledge that the weight of authority in this Circuit
and elsewhere indicates that judicial immunity should be analyzed as a defense
under Rule 12(b)(6). See Morrison v. Walker, 704 Fed. Appx. 369, 372–73 (5th Cir.
2017) (affirming dismissal of claims under Rule 12(b)(6) on judicial immunity
grounds); Bartolini v. Mongelli, Civil Action No. 17-6276, 2018 WL 6333827, at *10
(E.D.N.Y. Nov. 7, 2018) (“Judicial immunity bars lawsuits against judges acting in
their judicial capacity; the doctrine does not, however, implicate this Court’s subject
matter jurisdiction.”); cf. Klayman v. Judicial Watch, Civil Action No. 19-2604, 2021
WL 602900, at *3, *9 (D.D.C. Feb. 16, 2021) (dismissing claims under 28 U.S.C.
§ 1915(e)(2)(B) in part on judicial immunity grounds without referencing a lack of
jurisdiction); Tsitrin v. Lettow, 888 F. Supp. 2d 88, 91 (D.D.C. 2012) (“A claim
asserted against a federal judge stemming from official judicial acts is subject to
dismissal under Rule 12(b)(6) for failure to state a claim upon which relief can be
granted.”); 5B Arthur R. Miller et al., Fed. Practice and Procedure § 1350 (October
2020) (“The defense of … judicial immunity has … been held to be properly raised via
Rule 12(b)(6) rather than Rule 12(b)(1), although one can find courts not being too
particular about the distinction.”). The same analysis applies under either Rule.
                                           12
        Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 13 of 37




       In Pulliam v. Allen, as noted in Smith, the Supreme Court held that judicial

immunity at common law did not prohibit claims for prospective injunctive relief

against judges. 466 U.S. 522, 541–42 (1984). But the Supreme Court also explained

that it was for Congress to set the contours of judicial immunity, not the courts. Id.

at 543. (“[I]t is for Congress, not this Court, to determine whether and to what extent

to abrogate the judiciary’s common law immunity.”). Congress did just that in 1996

and expanded judicial immunity to cover all claims for injunctive relief through the

Federal Courts Improvement Act (FCIA). See Moore v. Urguhart, 899 F.3d 1094, 1104

(9th Cir. 2018) (“Section 1983 (as amended by the FCIA) therefore provides judicial

officers immunity from injunctive relief even when the common law would not.”). 6

Therefore, because plaintiff does not dispute that defendants were acting in a judicial

capacity, the bar against injunctive relief under Section 1983 requires dismissal of

plaintiff’s claims to the extent they seek injunctive relief. 7


6      As one court noted, “[i]t cannot be seriously disputed that, after the FCIA,
judicial immunity typically bars claims for prospective injunctive relief against
judicial officers acting in their judicial capacity. … The abrogation of Pulliam has
been widely recognized.” Ray v. Judicial Corr. Servs., Inc., Civil Action No. 12-2819,
2014 WL 5090723, at *3 (N.D. Ala. Oct. 9, 2014).

7       With regard to defendant Castillo, “[judicial] immunity extends to court clerks
who perform ‘tasks that are an integral part of the judicial process.” Reddy v.
O’Connor, 520 F. Supp. 2d 124, 130 (D.D.C. 2007); Sindram v. Suda, 986 F.2d 1459,
1460 (D.C. Cir. 1993) (“Although this circuit has never addressed the question, we
now adopt the holding of numerous other circuits that clerks, like judges, are immune
from damage suits for performance of tasks that are an integral part of the judicial
process.”). Mr. Castillo has immunity from suits for damages as well as injunctive
relief. See Hester v. Dickerson, 576 F. Supp. 2d 60, 62 (D.D.C. 2008) (denying
injunctive relief because “[i]n this Circuit, absolute judicial immunity extends to
clerks of the court”). In response to a different lawsuit by Mr. Klayman, the D.C.
Circuit recently held that employees of the D.C. Office of Disciplinary Counsel were


                                            13
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 14 of 37




      After the FCIA, the only claims that can be asserted against judges are claims

for prospective declaratory relief. “A declaratory judgment is meant to define the legal

rights and obligations of the parties in anticipation of some future conduct, not simply

to proclaim liability for a past act.” Justice Network Inc. v. Craighead Cnty., 931 F.3d

753, 764 (8th Cir. 2019). “A complaint seeking a declaration of past liability against

a judge instead of future rights does not satisfy the definition of declaratory judgment

and renders declaratory relief unavailable.” Id. 8

      Here, plaintiff does not seek an adjudication of claims affecting his future

rights. He asks this Court to find that the DCCA’s prior decisions were

unconstitutional and to overrule them. If the Court grants plaintiff’s requested

declaratory relief, it would have the effect of requiring the DCCA to reverse its prior

decisions. Judicial immunity protects judges from having to defend the

constitutionality of prior decisions in court, and therefore plaintiff’s claims should be




entitled to judicial immunity from claims for injunctive relief. Klayman v. Lim, 830
Fed. Appx. 660, 662–63 (D.C. Cir. 2020).

8       See also Fredin v. Street, Civil Action No. 19-2864, 2020 WL 1271176, at *4 (D.
Minn. Mar. 17, 2020) (“[Plaintiff] seeks an order declaring that the July 26, 2019
HRO, and the past actions of the State Judicial Defendants, violated his
constitutional rights. The Court therefore finds that the narrow exception for
prospective declaratory relief is inapplicable.”); Davis v. Campbell, Civil Action No.
13-693, 2014 WL 234722, at *9 (N.D.N.Y. Jan. 22, 2014) (“In this case, plaintiff’s
request for declaratory relief is purely retrospective. She seeks a declaratory
judgment that past actions that occurred in the context of the Family Court
proceedings violated her constitutional rights. Although she states her requests for
relief in future terms and refers to the judges’ actions as policies, essentially, in her
first three claims, she is asking the court to invalidate the actions of the [judge].”).
                                           14
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 15 of 37




dismissed. See Judicial Network, Inc., 931 F.3d at 764 (concluding that judicial

immunity applied because plaintiff was seeking only retrospective declaratory relief).

II.   Younger Requires This Court To Abstain From Reviewing the D.C. Court of
      Appeals’ Decisions Concerning Attorney Discipline.

      In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court espoused “a

strong federal policy against federal-court interference with pending state judicial

proceedings absent extraordinary circumstances.” Middlesex Cnty. Ethics Committee

v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982); Sprint Communications v.

Jacobs, 571 U.S. 69 (2013) (repeatedly discussing the attorney disciplinary

proceeding at issue in Middlesex as an example of where Younger abstention is

appropriate); Borum v. Brentwood Vill., LLC, 218 F. Supp. 3d 1, 18 (D.D.C. 2016) (“At

its core, Younger abstention stems from concerns of comity and federalism and

prevents federal courts from enjoining ongoing [judicial proceedings].”). 9

      “Younger precludes federal adjudication where three criteria are met: (1) there

are ongoing state proceedings that are judicial in nature; (2) the state proceedings



9      As with judicial immunity, courts are inconsistent in analyzing Younger
abstention under Rule 12(b)(1) or Rule 12(b)(6). See JGB Properties, LLC v. Ironwood,
LLC, Civil Action No. 14-1542, 2015 WL 1399997, at *7 (N.D.N.Y. Mar. 26, 2015)
(“Although many courts apply Fed. R. Civ. P. 12(b)(1) when analyzing Younger
abstention, some find that dismissal based on Younger abstention is appropriate
under Fed. R. Civ. P. 12(b)(6) rather than Fed. R. Civ. P. 12(b)(1) when it is clear from
the face of the complaint that the defense bars the plaintiff’s claims as a matter of
law.”); CMH Homes, Inc. v. Browning, Civil Action No. 14-12762, 2015 WL 1276729,
at *6 (S.D.W. Va. Mar. 19, 2015) (“Courts have allowed a Younger abstention
challenge to be raised both in [a] Rule 12(b)(6) motion and in a Rule 12(b)(1) motion.”).

     In this Circuit, the most recent decisions treat Younger as non-jurisdictional.
Borum, 218 F. Supp. 3d at 13 (“As with Defendants’ arguments concerning

                                           15
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 16 of 37




implicate important state interests; and (3) the proceedings afford an adequate

opportunity to raise the federal claims.” William Penn Apartments, 39 F. Supp. 3d at

19. As to the third factor, “the burden on this point rests on the federal plaintiff to

show that state procedural law barred presentation of its claims.” Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 14 (1987). A plaintiff “need be accorded only an opportunity

to fairly pursue their constitutional claims in the ongoing state proceedings.” Juidice

v. Vail, 430 U.S. 327, 337 (1977) (“Here it is abundantly clear that appellees had an

opportunity to present their federal claims in the state proceedings. No more is

required to invoke Younger abstention.”). Plaintiff must identify “unambiguous

authority” supporting his claim that he cannot pursue his federal claims in state

court; otherwise “a federal court should assume that state procedures will afford an

adequate remedy.” Pennzoil, 481 U.S. at 15; Davis, 2014 WL 234722, at *7 (“The

relevant question is whether the state’s procedural remedies could provide the relief

sought, not whether they will provide the constitutional ruling that plaintiff seeks.

Simply because a state court has not ruled in plaintiff’s favor does not render the

remedy inadequate for purposes of the abstention doctrine.”). 10


exhaustion, Younger abstention and Plaintiffs’ data interpretation are non-
jurisdictional in nature and ask the Court to determine whether Plaintiffs’ complaint
states a cognizable claim.”); William Penn Apartments v. D.C. Court of Appeals, 39
F. Supp. 3d 11, 19 (D.D.C. 2014) (analyzing Younger abstention in the context of Rule
12(b)(6)).

10    Younger applies with equal force whether plaintiff seeks injunctive or
declaratory relief. Samuels v. Mackell, 401 U.S. 66, 72 (1971) (“[T]he propriety of
declaratory and injunctive relief should be judged by essentially the same standards.
In both situations deeply rooted and long-settled principles of equity have narrowly
restricted the scope for federal intervention, and ordinarily a declaratory judgment


                                          16
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 17 of 37




      Here, Middlesex is dispositive on the first two Younger factors—the Supreme

Court held that attorney disciplinary proceedings constitute ongoing state judicial

proceedings that implicate important state interests. 457 U.S. at 432–34; see also

Sprint, 571 U.S. at 592–93 (reaffirming the continuing validity of Middlesex). The

third Younger factor is also satisfied. Plaintiff has not identified “unambiguous

authority” showing that the DCCA “bars” consideration of his federal claims. To the

contrary, plaintiff has repeatedly raised his constitutional claims before the DCCA,

and the DCCA has rejected them. As was recently held by another court in this

District, “the attorney disciplinary proceedings that [Mr. Klayman] seeks to enjoin

fall squarely within the scope of the Younger doctrine, as explicated in Sprint

Communications [v. Jacobs, 571 U.S. 69 (2013)] and other binding Supreme Court

precedents.” Klayman v. Fox, Civil Action No. 18-1579, 2019 WL 2396538, at *7

(D.D.C. June 5, 2019).

      In fact, plaintiff himself recently did not dispute before the D.C. Circuit that

Younger generally applies to attorney disciplinary proceedings. Lim, 830 Fed. Appx.

at 662 (“Klayman does not dispute there are ongoing disciplinary proceedings that

would ordinarily lead to federal-court abstention, but contends that Disciplinary

Counsel acted with sufficient ‘bad faith’ to make abstention inappropriate in this

case.”). Instead, plaintiff argued there, as he will presumably argue here, that he has



will result in precisely the same interference with and disruption of state proceedings
that the longstanding policy limiting injunctions was designed to avoid. … [E]ven if
the declaratory judgment is not used as a basis for actually issuing an injunction, the
declaratory relief alone has virtually the same practical impact as a formal injunction
would.”).
                                          17
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 18 of 37




made a “showing of bad faith, harassment, or some other extraordinary circumstance

that would make abstention inappropriate.” See Middlesex, 457 U.S. at 435

(explaining narrow exception to Younger abstention).

      To the extent plaintiff argues that the “bad faith” exception to Younger applies,

he plainly cannot satisfy that extraordinarily high standard. “Bad faith” requires

“allegations sufficient to show that the prosecution was brought for purposes of

harassment or intimidation, without a reasonable expectation of obtaining a valid

conviction.” Fox, 2019 WL 2396538, at *8. Plaintiff must “allege specific facts to

support an inference of bad faith.” Id. (emphasis in original). He has not done so.

Plaintiff offers nothing more than conclusory assertions. For example, he alleges that

the DCCA discriminated against him because he is a white Jewish male and the

complainant in the disciplinary matter is a Muslim woman. Compl. ¶ 20. But plaintiff

does not allege any “specific facts” to support a claim that the judges are either biased

against white Jewish men or biased in favor of Muslim women. Similarly, while

plaintiff alleges that the DCCA “prejudged” his case, the specific facts in support of

that allegation are his underlying claims. See, e.g., id. ¶ 21. Plaintiff’s conclusory

claims of constitutional violations fall woefully short of establishing that this is one

of the extremely rare cases where a federal court should interfere with a state’s

attorney disciplinary proceeding. Accordingly, this Court should abstain from hearing

plaintiff’s claims under Younger. See Fox, 2019 WL 2396538, at *9–*10.




                                           18
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 19 of 37




III.   Plaintiff Is Not Entitled to a Preliminary Injunction.

       As explained above, plaintiff bears the burden of establishing that he is

entitled to a preliminary injunction. Plaintiff must show that his claims have a

substantial likelihood of success, that he would suffer irreparable harm absent the

injunction, that an injunction is in the public interest, and that the balance of equities

weigh in favor of granting an injunction. Plaintiff’s motion fails on all counts. Not

only has plaintiff failed to establish a substantial likelihood of success, but he has

failed to even state a claim.

       A.     Plaintiff Is Not Likely To Succeed on the Merits of Any of His Claims.
       Demonstrating a likelihood of success on the merits is a free-standing

requirement for a preliminary injunction, Sherley, 644 F.3d at 393 (quotation

omitted), and “a failure to show a likelihood of success on the merits is alone sufficient

to defeat a preliminary-injunction motion,” Smith v. Henderson, 944 F. Supp. 2d 89,

96 (D.D.C. 2013). The Court need not conclude that plaintiff will lose on the merits,

only that he has not met the extraordinary burden of showing a clear entitlement to

immediate, extraordinary relief. Sweis v. U.S. Foreign Claims Settlement Comm’n,

950 F. Supp. 2d 44, 48 (D.D.C. 2013). Plaintiff must show not merely that success is

a “possibility” but that it is “likely.” Winter, 555 U.S. at 20–22. Here, for the reasons

below, plaintiff has not met his burden because he has not demonstrated that success

on the merits is a possibility, let alone a likelihood.




                                            19
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 20 of 37




             1.     Plaintiff Has Failed To Allege a Violation of His Due Process
                    Rights Because He Was Suspended Only After Notice and an
                    Opportunity to be Heard (Claims 1 and 2).

      Plaintiff contends that the DCCA violated his due process rights “by refusing

to provide any legal or factual analysis ... in [its] orders temporarily suspending him

while his disciplinary proceeding was taking place, and also by refusing to even

consider his petition for rehearing en banc.” 11 Compl. ¶¶ 42, 47. But these allegations

do not establish a due process violation.

      Procedural due process is required in attorney discipline cases. See, e.g., In re

Ruffalo, 390 U.S. 544 (1968); Partington v. Houck, 723 F.3d 280, 287–88 (D.C. Cir.

2013). “The fundamental requirement of due process is the opportunity to be heard

at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.

319, 333 (1976) (internal quotation marks omitted). In attorney discipline

proceedings, this means “notice should be given to the attorney of the charges made

and opportunity afforded him for explanation and defence.” Partington, 723 F.3d at

288 (quoting In re Ruffalo, 390 U.S. at 550). Moreover, administrative agencies,

including those handling attorney disciplinary matters, “should be ‘free to fashion their

own rules of procedure and to pursue methods of inquiry capable of permitting them to




11     Plaintiff brings two separate due process claims: one under the Fourteenth
Amendment and another under the Fifth Amendment. Compl. ¶¶ 41, 46. The District
of Columbia is subject to the requirements of the Fifth Amendment Due Process
Clause, which contains an equal protection component that is considered
substantially the same as that in the Fourteenth Amendment. See Fraternal Order
of Police v. United States, 152 F.3d 998, 1002 (D.C. Cir. 1998) (“Equal protection
analysis is substantially identical under the Fifth Amendment and the Fourteenth”)
(subsequent history omitted).
                                            20
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 21 of 37




discharge their multitudinous duties.’” Klein v. Peterson, 696 F. Supp. 695, 697 (D.D.C.

1988), aff’d, 866 F.2d 412 (Fed. Cir. 1989) (quoting FTC v. Pottsville Broad. Co., 309

U.S. 134, 143 (1939)). “[T]he question whether plaintiff was deprived of his right

to due process must be answered by an examination of the proceedings conducted

against him.” Id.

      The disciplinary procedures created by the DCCA and afforded to plaintiff easily

satisfy due process requirements. See, e.g., Cleveland Bd. of Ed. v. Loudermill, 470 U.S.

532, 546 (1985) (“something less than a full evidentiary hearing is sufficient prior to

adverse administrative action”); id. (due process requires notice and “[t]he opportunity

to present reasons, either in person or in writing, why [the] proposed action should not

be taken”). It is clear from plaintiff’s own admissions as well as the public record that

he received all the process to which he was due. See Background. Before an attorney-

discipline case arrives at the DCCA, there has been an investigation, a hearing before

the Hearing Committee, a report issued by the Hearing Committee, an examination

of the record by the Board, a report issued by the Board, and opportunities for the

attorney to submit briefs and provide evidence to challenge the charges against him

at every stage. Id. Prior to DCCA’s temporary suspension of an attorney’s license, the

attorney once again has the opportunity to submit briefs disputing the accuracy of

the charges against him. Plaintiff availed himself of all these procedures. See Pl.’s

Mot. for Prelim. Inj. at 2 (noting that he “filed an extremely detailed response citing

in great detail ... substantial evidence to the order to show cause, as well as a

supplement, both of which showed why interim discipline was not warranted”). Due



                                           21
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 22 of 37




process requires no more. See Richardson v. D.C. Ct. of Appeals, 962 F. Supp. 1, 2

(D.D.C. 1997), aff’d, No. 97-7085, 1997 WL 811754 (D.C. Cir. 1997) (noting that there

was no due process violation in an attorney-discipline proceeding when DCCA did not

hold a hearing before temporarily suspending the attorney because the attorney “was

given notice” with the opportunity to respond in writing and “[i]t was the opportunity

to respond in writing that constituted Plaintiff’s due process.”).

                    a.     Plaintiff Has No Right to a Written Opinion.

      In spite of the extensive procedures afforded to plaintiff, he argues that due

process requires the DCCA to issue a written opinion in support of its interim

suspension order because otherwise he will not “know what he needs to address in

his actual briefs.” Pl.’s Mot. for Prelim. Inj. at 7. This claim is baseless. Plaintiff’s

argument that he is not on notice of the claims against him is belied by the hundreds

of pages of briefings and exhibits he has filed, and the hundreds of pages of reports

and evidence accumulated in this case. See generally Pl.’s Mot. for Prelim. Inj. and

exhibits; Background; cf. Zauderer v. Off. of Disciplinary Counsel of Supreme Ct. of

Ohio, 471 U.S. 626, 671–72 (1985) (“Where there is an absence of fair notice as to the

reach of the grievance procedure and the precise nature of the charges, so that the

attorney is not given a meaningful opportunity to present evidence in his defense, the

proceedings violate due process.”) (internal citations and quotation marks omitted).

Here, plaintiff has had ample opportunity to understand (and respond to) the charges

against him.




                                           22
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 23 of 37




      Tellingly, plaintiff cites no relevant authority for his argument that due

process requires a written opinion to accompany the order temporarily suspending

his law license. Instead, he cites only Superior Court Rules of Civil Procedure 52(a)(1)

and 53(a)(2), which require the court to “state the findings and conclusions” in

support of “granting or refusing an interlocutory injunction.” Pl.’s Mot. for Prelim.

Inj. at 7. Whether these rules would apply to an interim suspension order is of no

import; the Superior Court rules are not appliable to the DCCA. See Sup. Ct. R. Civ.

P. 1 (“These rules govern the procedure in all civil actions and proceedings in the Civil

Division of the Superior Court of the District of Columbia ... .”). DCCA Rules recognize

that judgment may be rendered without an opinion, and such a practice does not run

afoul of the Due Process Clause. See DCCA Rule 36(a).

      The weight of authority confirms that there is no due process requirement of a

written opinion in attorney discipline proceedings. See, e.g., In re Rose, 993 P.2d 956,

975 (Cal. 2000) (attorney discipline proceeding) (“[T]he contention that we must issue

a written opinion to ensure due process of law has been rejected expressly.”) (citing

Giannini v. Real, 9111 F.2d 354, 357 (9th Cir. 1990)); Bernklau v. Principi, 291 F.3d

795, 801 (Fed. Cir. 2002) (“It is well-established that a litigant’s right to have all

issues fully considered and ruled on by the appellate court does not equate to a right

to a full written opinion on every issue raised.”) (internal quotation and citation

marks omitted). “While it may be desirable in some cases to afford each issue a

complete written discussion, no statute or rule compels such an approach by the

[court] (or indeed, any other court).” Id. (citing Furman v. United States, 720 F.2d



                                           23
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 24 of 37




263, 264 (2nd Cir. 1983)); Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007)

(“A litigant’s right to have all issues fully considered and ruled on by the appellate

court does not equate to a right to a full written opinion on every issue raised.”)

(citations omitted). Thus, plaintiff has not been deprived of his due process right to

notice of the charges against him.

                    b.    Plaintiff Has No Right to a Rehearing En Banc.

      In addition to his due process complaint regarding an alleged lack of notice,

plaintiff makes a similarly baseless argument regarding his opportunity to be heard.

Namely, plaintiff complains—without citation to any authority—that the denial of

the petition for a rehearing en banc amounts to a due process violation. Pl.’s Mot. for

Prelim. Inj. at 4. But this argument is without merit because no one is entitled to be

heard in a rehearing en banc. Appellate courts enjoy wide latitude when determining

when to grant a rehearing en banc. See W. Pac. R. Corp. v. W. Pac. R. Co., 345 U.S.

247, 259 (1953) (“each Court of Appeals is vested with a wide latitude of discretion to

decide for itself just how [the] power [to hold a rehearing en banc] shall be exercised”).

And the DCCA Rules provide that an “en banc hearing or rehearing is not favored

and ordinarily will not be ordered unless: (1) en banc consideration is necessary to

secure or maintain uniformity of the court’s decisions; or (2) the proceeding involves

a question of exceptional importance.” DCCA Rule 35. Plaintiff does not argue that

such exceptional circumstances are present here. Nor could he. The DCCA’s decision

not to hold a rehearing en banc is an appropriate exercise of the court’s discretion,

and plaintiff cannot plausibly claim that he is entitled to such a rehearing.



                                           24
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 25 of 37




      Given courts’ power and discretion to determine whether to rehear a case, it

follows that there can be no procedural due process right to a rehearing en banc.

Indeed, it is well-established that the Due Process Clause confers no right to a

rehearing. See Ohio ex rel. Bryant v. Akron Metro. Park Dist., 281 U.S. 74, 80 (1930)

(holding that “the right of appeal is not essential to due process, provided that due

process has already been accorded in the tribunal of first instance”); Pittsburgh, C.C.

& St. L. Ry. Co. v. Backus, 154 U.S. 421, 426 (1894) (“Rehearings ... are not essential

to due process of law, either in judicial or administrative proceedings.”); Mining

Energy, Inc. v. Dir., Off. Of Workers’ Comp. Programs, 391 F.3d 571, 576 (4th Cir.

2004) (“It is well-established that the due process clause, alone, guarantees no right

to appellate review.”). As described above, see Background, plaintiff has had ample,

meaningful opportunities to be heard in every stage of the disciplinary proceedings—

including submitting briefs throughout the disciplinary process, participating at

hearings, and cross-examining witnesses—and plaintiff has not stated a plausible

claim to the contrary. Thus, plaintiff has not been denied any due process by the

DCCA’s denial of his petition for a rehearing, and his Fifth Amendment claim cannot

succeed.

             2.     Plaintiff Has Failed To Allege a Violation of His Equal Protection
                    Rights Because He Has Not Alleged That the DCCA Treated Him
                    Differently Than Other Lawyers (Claim 3).

      Plaintiff claims that the DCCA’s imposition of an interim suspension

constitutes a violation of the Equal Protection Clause. Pl.’s Mot. for Prelim. Inj. at 8.

He alleges that, in imposing the suspension, “[d]efendants engaged in discriminatory



                                           25
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 26 of 37




and unconstitutional behavior against [him] due to his status as a Caucasian, white

Jewish male, as opposed to the complainant who is a Muslim woman of color.” Compl.

¶ 52. To the extent plaintiff presents any argument in support of his equal protection

claim, he appears to plead selective prosecution; in other words, plaintiff does not

challenge the disciplinary procedure rules themselves; instead, he only contends that

the rules are unjustly applied to him. See Pl.’s Mot. for Prelim. Inj. at 8. But plaintiff

fails to identify any facts that could establish the necessary components of a selective

prosecution claim under the Equal Protection Clause.

      Under the Equal Protection Clause of the Fourteenth Amendment—applicable

to the District through the Fifth Amendment, Women Prisoners of the D.C. Dep’t of

Corr. v. District of Columbia, 93 F.3d 910, 924 (D.C. Cir. 1996)—a State cannot “deny

to any person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV, § 1.14. It “requires States”—including the District—“to treat similarly

situated persons alike.” Women Prisoners, 93 F.3d at 924. To succeed in a selective

prosecution claim, plaintiff must show (1) he was “was singled out for prosecution

from among others similarly situated and (2) that [the] prosecution was improperly

motivated, i.e., based on race, religion or another arbitrary classification.” Branch

Ministries v. Rossotti, 211 F.3d 137, 144 (D.C. Cir. 2000) (quoting United States v.

Wash., 705 F.2d 489, 494 (D.C. Cir. 1983)). “This burden is a demanding one because

‘in the absence of clear evidence to the contrary, courts presume that [government

prosecutors] have properly discharged their official duties.’” Id. (citing United States

v. Armstrong, 517 U.S. 456, 464 (1996)) (alteration in original).


                                           26
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 27 of 37




      Plaintiff fails to satisfy the first prong of the selective prosecution standard

because he has not plausibly alleged “that the government intentionally treated [him]

differently from others who were similarly situated.” BEG Invs., LLC v. Alberti, 85

F. Supp. 3d 13, 34 (D.D.C. 2015). He suggests that his treatment should be compared

to the treatment of Ms. Sataki, see Pl.’s Mot. for Prelim. Inj. at 8, but the two

individuals are not similarly situated; namely, Ms. Sataki is not an attorney involved

in a disciplinary proceeding. See United States v. Bell, 506 F.2d 207, 221–22 (D.C.

Cir. 1974) (“That different persons receive different treatment at the hand of

Government does not, without more, demonstrate constitutional inequality.”).

Plaintiff has identified no other attorney in a similar position who has avoided a

temporary suspension under Section 9(g) of D.C. Bar Rule XI. Such an omission is

fatal to his Equal Protection Clause claim. See BEG Invs., LLC, 85 F. Supp. 3d at 33

(finding plaintiff failed to state a claim under the Equal Protection Clause when the

complaint failed to provide any factual allegations suggesting other businesses were

similarly situated); Mpras v. District of Columbia, 74 F. Supp. 3d 265, 271 (D.D.C.

2014) (finding plaintiff’s conclusory allegations of being treated differently from those

“similarly situated” were insufficient to state an equal protection clause claim

because the complaint did not allege any supporting facts “about who these other

persons are or how they were similarly situated”).

      Even if plaintiff could show that the DCCA suspended his license while not

suspending the license of other similarly situated attorneys, plaintiff still could not

satisfy the second prong of the selective prosecution standard because he has not pled



                                           27
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 28 of 37




any facts that support a finding of discriminatory purpose. In support of his claims of

discrimination, he offers only the irrelevant and conclusory allegation that “in today’s

world, white males are often at a huge ‘disadvantage’ ... particularly with regard to

women of color.” Pl.’s Mot. for Prelim. Inj. at 8. But he has provided no evidence that

the alleged disparate treatment was based on plaintiff’s race, religion, or gender, let

alone the “clear evidence” of impropriety that is that required to state a claim of

selective prosecution. See Branch Ministries, 211 F.3d at 144. As a result, “[s]ince

[p]laintiff[] do[es] not even allege intentional discrimination, [his] equal-protection

claim must be dismissed.” Porter v. U.S. Capitol Police Bd., 816 F. Supp. 2d 1, 6

(D.D.C. 2011).

             3.     Plaintiff Has Failed To Allege a Violation of His First Amendment
                    Rights Because He Has Not Identified Any Restriction of His
                    Speech (Claim 4).

      The First Amendment prohibits the enactment of laws “abridging the freedom

of speech.” U.S. Const. amend. I. Under the free speech clause, the government “has

no power to restrict expression because of its message, its ideas, its subject matter,

or its content.” Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 95 (1972). But

“restrictions on protected expression are distinct from restrictions on economic

activity, or more generally, on nonexpressive conduct.” Sorrell v. IMS Health, Inc.,

564 U.S. 552, 567 (2011). As such, it is beyond dispute that the police power of the

government includes the ability to protect the safety and welfare of its residents by

regulating who can and cannot practice certain professions, such as law or medicine.

See Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 460 (1978) (“[T]he State bears a


                                          28
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 29 of 37




special responsibility for maintaining standards among members of the licensed

professions.”); Watson v. State of Maryland, 218 U.S. 173, 176 (1910) (explaining that

it is “too well settled to require discussion” that “the police power of the states extends

to the regulation of certain trades and callings, particularly those which closely

concern the public health”); Dent v. West Virginia, 129 U.S. 114, 122 (1889) (“[I]t has

been the practice of different states, from time immemorial, to exact in many pursuits

a certain degree of skill and learning upon which the community may confidently

rely.”). “Generally, the government may license and regulate those who would provide

services to their clients for compensation without running afoul of the First

Amendment.” NAAMJP v. Howell, 851 F.3d 12, 19 (D.C. Cir. 2017).

      Plaintiff alleges that the interim suspension of his law license “prevents him

from engaging in free speech and advocacy as an attorney, both in a public interest

capacity and as a private petitioner.” Compl. ¶ 57. But plaintiff wrongly assumes that

the suspension order targets his speech as opposed to his conduct, i.e., his fitness to

practice law.

      Here, plaintiff has failed to identify any aspect of the disciplinary proceeding

that affects his speech as opposed to his conduct—he is suspended from the practice

of law, a conclusion entirely consistent with the Supreme Court’s analysis in Planned

Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833 (1992). At issue in

Casey was a Pennsylvania law that required doctors to obtain informed consent

before performing an abortion; the doctors argued that the requirement violated their

First Amendment rights. Casey, 505 U.S. at 884. The Supreme Court rejected that



                                            29
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 30 of 37




argument because the law did not regulate doctors’ speech, but instead regulated

their conduct—namely, their practice of medicine. Id. The Supreme Court explained

that “[t]o be sure, the physician’s First Amendment rights not to speak are implicated,

but only as part of the practice of medicine, subject to reasonable licensing and

regulation by the State.” Id. (citations omitted). So too here. The DCCA’s suspension

of plaintiff is based on his fitness to practice law, not his speech. Therefore, to the

extent plaintiff is challenging the rule requiring his suspension on First Amendment

grounds, the rule only has to survive rational basis review, which it does. Even

assuming that the suspension has an incidental burden on plaintiff’s speech, the rule

would be subject to intermediate scrutiny, see Edwards v. District of Columbia, 755

F.3d 996, 1001 (D.C. Cir. 2014), which it also survives.

      If, however, plaintiff merely complains of the application of the disciplinary

procedure rules to him, his First Amendment claim still should be dismissed. Such a

claim of selective enforcement is more appropriately analyzed in an Equal Protection

Clause framework. See Henderson v. Kennedy, 253 F.3d 12, 17–18 (D.C. Cir. 2001)

(finding plaintiffs’ claim that the government “has not applied its regulations equally”

is “one of selective enforcement” under Equal Protection Clause). “The D.C. Circuit

has explained that selective-enforcement claims are properly analyzed under the

Equal Protection Clause, not the First Amendment, even if a plaintiff alleges that the

selective enforcement occurred because the government sought to prevent the

exercise of her free-speech rights.” Frederick Douglass Found., Inc. v. District of

Columbia, Civil Action No. 20-3346, 2021 WL 1166841, at *5 (D.D.C. Mar. 26, 2021)


                                          30
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 31 of 37




(citing Sanjour v. EPA, 56 F.3d 85, 92 n.9 (D.C. Cir. 1995)). And, for the reasons

described above, see Section II.A.2, plaintiff’s selective enforcement claim cannot

succeed.

             4.     Plaintiff Has Failed To Allege a Violation of His Sixth
                    Amendment Rights Because He Has Not Alleged an Injury-In-
                    Fact and Because the Sixth Amendment Does Not Apply to Civil
                    Cases (Count 5).

      Plaintiff alleges that he was “deprived of his right to be represented by [an

attorney of his choice]” because the DCCA granted his counsel’s pro hac vice

application approximately nine weeks after the motion was submitted. Compl. ¶¶ 34,

63. Even assuming that plaintiff had a right to counsel (as explained below, he does

not), he has failed to establish his standing to bring such a claim. To satisfy Article

III’s standing requirement, plaintiff must allege that he has suffered an injury-in-

fact. Lujan v. Defs. of Wildlife, 504 U.S. 560–61 (1992) (“[A]n ‘injury in fact’ [is] an

invasion of a legally protected interest which is (a) concrete and particularized; and

(b) actual or imminent, not conjectural or hypothetical.”) (internal quotation marks

and citations omitted). But plaintiff’s purported injury arises from his allegation that

Ms. Isaak could not and did not represent him during the time it took the DCCA to

grant his counsel’s pro hac vice application. See Pl.’s Mot. for Prelim. Inj. at 5.

Plaintiff is wrong on the facts and the law.

      First, plaintiff incorrectly suggests that Ms. Isaak was not involved in his case

until after the DCCA issued the January 7 Order. But that claim is belied by the fact

that Ms. Isaak was identified as his counsel—noting “pro hac vice pending”—on his

November 30, 2020 response to the show cause order. See Ex. 3 (Resp’t’s Resp. to Ct.’s


                                          31
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 32 of 37




Order to Show Cause). And, further, Ms. Isaak signed plaintiff’s December 7, 2020

supplement to his response to the show cause order as his counsel. See Ex. 4 (Resp’t’s

Supplement to Resp. to Ct.’s Order to Show Cause). Not only has plaintiff failed to

allege any facts showing how he was injured in connection with the DCCA’s handling

of Ms. Isaak’s pro hac vice application, but plaintiff’s own actions contradict his claim

that he was deprived of Ms. Isaak’s legal services prior to the January 7 Order.

      Second, plaintiff wrongly suggests that the DCCA prohibited Ms. Isaak from

providing legal services to him prior to approval of her pro hac vice application. DCCA

Rules do not require that counsel’s pro hac vice application be granted prior to

representation; counsel merely needs to “reasonably expect[]” that the application

will be granted. DCCA Rule 49(c)(7). Therefore, unless Ms. Isaak had a reason to

expect that her application would not be granted, it was entirely appropriate for her

to represent plaintiff while her application was pending (as it appears she did).

      Even assuming plaintiff has alleged an injury, he still cannot establish a Sixth

Amendment violation because “the Sixth Amendment does not govern civil cases.”

Turner v. Rogers, 564 U.S. 431, 441 (2011). Thus, “there is in a civil case no

constitutional right to counsel.” Koller By & Through Koller v. Richardson-Merrell

Inc., 737 F.2d 1038, 1052 (D.C. Cir. 1984) vacated sub nom. on other grounds

by Richardson-Merrell, Inc. v. Koller, 472 U.S. 424 (1985); see Beaulieu v. Barr, Civil

Action No. 15-896, 2019 WL 5579968, at *6 (D.D.C. Oct. 29, 2019) (dismissing

plaintiff’s claim “that Defendants violated her Sixth Amendment right to counsel by




                                           32
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 33 of 37




making it hard for her to find a lawyer” because no such right exists in civil cases).

As a result, plaintiff’s Sixth Amendment claim should be dismissed.

      B.     Plaintiff Will Not Suffer Irreparable Harm Absent Relief Because He
             Has Not Suffered an Injury.

      The D.C. Circuit has held that “failure to demonstrate irreparable harm is

‘grounds for refusing to issue a preliminary injunction, even if the other three factors

entering the [preliminary injunction] calculus merit such relief.’” Nat’l Min. Ass’n v.

Jackson, 768 F. Supp. 2d 34, 50 (D.D.C. 2011) (internal citation and quotation marks

omitted). Although the factors relevant to a preliminary injunction “interrelate on a

sliding scale … the movant must, at a minimum, demonstrate that irreparable injury

is likely in the absence of an injunction.” Bill Barrett Corp. v. U.S. Dep’t of Interior,

601 F. Supp. 2d 331, 334–35 (D.D.C. 2009) (internal quotation marks and citations

omitted) (emphasis in original). 12 “[P]roving irreparable injury is a considerable

burden, requiring proof that the movant’s injury is certain, great and actual—not

theoretical—and imminent, creating a clear and present need for extraordinary

equitable relief to prevent harm.” Power Mobility Coal. v. Leavitt, 404 F. Supp. 2d

190, 204 (D.D.C. 2005) (internal citations and quotation marks omitted). If a party

fails to make a sufficient showing of irreparable injury, a court may deny a motion




12    The D.C. Circuit has not “decide[d] whether the ‘sliding scale’ approach
remains valid after Winter.” Archdiocese of Wash. v. Wash. Metro. Area Transit
Auth., 897 F.3d 314, 334 (D.C. Cir. 2018).

                                           33
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 34 of 37




for preliminary relief without considering the other factors. CityFed Fin. Corp. v.

Office of Thrift Supervision, 58 F.3d 738, 747 (D.C. Cir. 1995).

      Here, plaintiff has not made a sufficient showing of an injury to satisfy the

irreparable harm prong. Though plaintiff notes that the “loss of constitutional

freedoms, for even minimal periods of time” is sufficient to show irreparable harm,

see Pl.’s Mot. for Prelim. Inj. at 8 (quoting Mills v. District of Columbia, 571 F.3d

1304, 1312 (D.C. Cir. 2009)), mere “possibility” of a constitutional harm is not

sufficient to satisfy a plaintiff’s burden of showing that irreparable harm would occur

absent a preliminary injunction, Winter, 555 U.S. at 21. Indeed, “plaintiffs seeking

preliminary relief [must] demonstrate that irreparable injury is likely in the absence

of an injunction.” Id. at 22 (emphasis added). Plaintiff has not met this burden. As

discussed above, plaintiff has not shown he is likely to succeed on his claims under

the First, Fifth or Sixth Amendments. Thus, plaintiff fails to identify any harm that

results from the DCCA enforcing its ability to temporarily suspend plaintiff’s law

license pending a final outcome of his disciplinary proceeding.

      C.     The Balance of the Equities and the Public Interest Weigh in Favor of
             Defendants.

      Even if a movant demonstrates a likelihood of success and irreparable injury,

the Court still must balance the equities between the parties and consider the public

interest. Open Tech. Fund v. Pack, 470 F. Supp. 3d 8, 31 (D.D.C. 2020). Those two

factors “merge when the Government is the opposing party.” Nken, 556 U.S. at 435.

      Although plaintiff argues that he is suffering from the deprivation of various

constitutional rights by temporarily not being allowed to practice law in the District,


                                          34
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 35 of 37




he does not have an unrestricted right to practice the law whenever and wherever he

so pleases. NAAMJP, 180 F. Supp. 3d at 60–61 (“A lawyer does not have a protected

right to practice law in a particular court without satisfying that court’s requirements

for admission”); Gentile v. State Bar of Nev., 501 U.S. 1030, 1066 (1991)

(“Membership in the bar is a privilege burdened with conditions”) (internal quotation

marks omitted). Plaintiff’s interest in relief is minimal, given the temporary nature

of the suspension and the extensive procedures he was afforded leading up to the

interim suspension order.

      Defendants, on the other hand, have a substantial interest at stake here. “The

interest in regulating lawyers is ‘especially great’ because lawyers are essential to

the primary governmental function of administering justice, and have historically

been officers of the courts.” NAAMJP, 180 F. Supp. 3d at 60 (quoting Ohralik, 436

U.S. at 460 (1978)). Indeed, “[s]ince the founding of the Republic, the licensing and

regulation of lawyers has been left exclusively to the States and the District of

Columbia within their respective jurisdictions. ... They also are responsible for the

discipline of lawyers.” Leis v. Flynt, 439 U.S. 438, 442 (1979). The DCCA imposed an

interim suspension on plaintiff’s law license in accordance with the rules and

procedures it deemed proper for disciplining attorneys, and the DCCA has a

significant interest in maintaining those procedures. See D.C. Code § 11-2501(a).

      Moreover, there is a strong interest in protecting the public from an attorney

who has repeatedly been found to violate the Rules of Professional Conduct. See In re

Ruffalo, 390 U.S. at 550 (noting that disbarment is “designed to protect the public”).


                                          35
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 36 of 37




Appropriately, the requirement that the DCCA order suspension of an attorney’s

license is only triggered after extensive findings throughout the disciplinary process

and only for those attorneys whose violations are sufficiently serious to warrant a

recommended sanction of disbarment or proof of fitness requirement. See D.C. Bar R.

XI, § 9(g). In those circumstances, defendants have a significant interest in ensuring

that members of the public are not subject to the behavior the attorney exhibited to

trigger the disciplinary action. Such is the case here. As discussed above, see

Background, the Board’s findings are grave—including eight violations of the Rules

of Professional Conduct—and the sanction recommended for plaintiff is proportional

to the gravity of plaintiff’s violations. Thus, defendants’ interest in temporarily

suspending plaintiff’s law license far outweighs any harm to plaintiff.

IV.   Defendants Are Entitled to Dismissal on All Claims.

      For the reasons discussed above, plaintiff’s claims are meritless, and he is not

entitled to any relief. Plaintiff not only fails to satisfy the standard for obtaining a

preliminary injunction, he also fails to state a claim upon which relief can be granted.

See Fed. R. Civ. P. 12(b)(6). Even if the Court accepts as true plaintiff’s factual

allegations, plaintiff has not plead sufficient facts to “allow[] the court to draw [a]

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). Here, as discussed above,

plaintiff fails to provide any plausible allegations that could support his claims under

the First, Fifth and Sixth Amendments—let alone present any specific, non-

conclusory allegations against the individual defendants. See Iqbal, 556 U.S. at 678



                                          36
       Case 1:21-cv-00409-ABJ Document 19 Filed 04/06/21 Page 37 of 37




(plaintiffs raising the “sheer possibility that a defendant has acted unlawfully” is not

sufficient to survive a motion to dismiss). Thus, plaintiff fails to state a claim for

relief, and defendants are entitled to dismissal on all claims in the Complaint.

                                   CONCLUSION

      For the foregoing reasons, the Court should deny plaintiff’s motion for

preliminary injunction and grant defendants’ motion to dismiss plaintiff’s Complaint

with prejudice.

Dated: April 6, 2021.            Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Acting Deputy Attorney General
                                 Public Interest Division

                                 /s/ Richard P. Sobiecki
                                 RICHARD SOBIECKI [500163]
                                 PAMELA DISNEY [1601225]
                                 Assistant Attorneys General
                                 Equity Section
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 805-7512
                                 richard.sobiecki@dc.gov
                                 pamela.disney@dc.gov

                                 Counsel for Defendants




                                          37
